Citation Nr: 9908823	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a gynecological 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from December 1989 to March 1991 
that has been verified and from November 1983 to December 
1989 that has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a gynecological 
condition, including tubal ligation, cesarean section, and 
total hysterectomy.  The veteran has perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  A chronic gynecological disorder was not shown in 
service; the symptoms of a gynecological disorder that were 
initially demonstrated after service are not shown to be 
related to an in-service disease or injury.

3.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  A gynecological disorder was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concludes that the veteran's claim for service 
connection for a gynecological disorder is well grounded 
because her service medical records show that she received 
gynecological treatment in service, she reported having 
gynecological symptoms since the in-service treatment, and VA 
treatment records indicate that she underwent a hysterectomy 
due to her gynecological symptoms in October 1993.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  VA has a 
duty, therefore, to assist her in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The relevant 
evidence consists of her service medical records, VA 
treatment records, the reports of VA examinations in December 
1993 and April 1998, and her statements.  

The Board notes that in December 1993 the veteran was asked 
to provide the names and addresses, as well as signed 
authorizations for the release of medical records, for all 
treatment sources from which she had received treatment for a 
gynecological disorder since her separation from service.  
She did not respond to that request.  

In her substantive appeal the veteran claimed that there were 
additional in-service medical records documenting her 
complaints of gynecological problems following a September 
1990 tubal ligation.  She asserted that these records were 
filed with the records of another service member because she 
was that service member's dependent.  The RO attempted to 
obtain additional service department treatment records, and 
the National Personnel Records Center (NPRC) reported that 
any records pertaining to the veteran while she was on active 
duty would be maintained in her service medical records.  The 
RO also attempted to obtain additional treatment records 
directly from the service department medical facility, but no 
records could be located.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim, and that VA has fulfilled its obligation 
to assist her in the development of the facts of her case.

I.  Factual Background

The veteran's service medical records show that on entry into 
service in October 1983 a pelvic examination revealed no 
abnormalities.  In conjunction with a November 1983 pelvic 
examination she reported that her menstrual period lasted 
five days, and she denied spotting between periods.  At that 
time she reported having had a colposcopy and cryotherapy in 
September 1983 due to cervical dysplasia.  The pelvic 
examination revealed no abnormalities, and she was provided 
birth control pills.  The results of a Pap test reportedly 
indicated mild parakeratosis and a few reactive squamous 
cells.  

In June 1984 the veteran reported having a menstrual period 
that lasted five days and consisted of an average flow with 
slight pain.  She denied having any spotting between periods, 
or pain or bleeding with intercourse.  She again reported 
having had a colposcopy and cryotherapy in September 1983 due 
to cervical dysplasia.  A pelvic examination in June 1984 
revealed no abnormalities, and she was again provided birth 
control pills.  The results of a Pap test were described as 
normal.

The records indicate that in May 1985 she underwent a 
Cesarean section due to cephalopelvic disproportion in order 
to deliver her first child.  With the exception of a previous 
colposcopy and cryotherapy on the cervix, no relevant history 
was reported.  The treating physician noted that she did well 
following the delivery, and instructed her to report any 
increased vaginal bleeding, foul-smelling discharge, or 
abdominal pains, but no such complaints are documented in the 
service medical records.

She was noted to have an atypical Pap test in July 1985, but 
a detailed explanation of the test results is not documented.  
In October 1985 she denied having irregular or profuse 
vaginal bleeding, bleeding between periods, or an unusual 
vaginal discharge.  A pelvic examination at that time was 
described as normal.

The records show that in April 1986 she was noted to be in 
the 28th week of a pregnancy, at which time she reported 
vaginal bleeding that was attributed to having had 
intercourse.  She delivered her second child in July 1986 by 
vaginal delivery with forceps, and her post-partum course was 
described as normal.  In August 1986 she reported bleeding 
fairly heavily since the delivery.  A post-partum examination 
in September 1986 revealed a vaginal discharge, and a Pap 
smear was obtained.  The results of the Pap test are not 
shown.

In conjunction with an August 1987 pelvic examination she 
denied having irregular or profuse vaginal bleeding, bleeding 
between periods, or a vaginal discharge.  The pelvic 
examination was described as normal.

In March 1988 she reported having last had a normal menstrual 
period in November 1987, with spotting for three days in 
December 1987.  She stated that she had no menstrual periods 
in January or February 1988, and that she had been taking 
birth control pills for the previous 20 months.  She also 
reported having bleeding with intercourse since February 
1988.  The examiner noted that her last Pap test in August 
1987 was normal, and the pelvic examination in March 1988 was 
described as normal.  She was provided a pregnancy test and 
instructions to monitor her menstrual cycle.

In conjunction with a July 1988 pelvic examination she 
reported having irregular or profuse vaginal bleeding and 
bleeding between periods.  She also reported having a history 
of possible cervical cancer, with a colposcopy and 
cryocautery performed in 1981 or 1982.  Examination revealed 
a possible left ovarian cyst, for which she was to receive an 
additional examination following her next menstrual period.  

In August 1988 she complained of bleeding with intercourse 
and bilateral lower quadrant discomfort, with a noted history 
of colposcopy and cryotherapy.  A pelvic examination revealed 
a possible ovarian cyst, and she was referred to a 
gynecologist for evaluation.  The gynecologist noted that all 
of her Pap tests were Class I, with mild inflammation.  At 
that time her complaints were assessed as monilial vaginitis 
and cervicitis.

In conjunction with a March 1989 re-enlistment examination, 
the veteran was noted to be in the 30th week of a pregnancy.  
The examination report references an October 1988 pelvic 
examination and Pap test, which were shown to be normal.  She 
was provided a post-partum examination in July 1989, which 
revealed no abnormalities.  A pelvic examination in July 1990 
was also described as normal.

The records show that in September 1990 she underwent a tubal 
ligation for the purpose of sterilization.  Her hospital 
course was noted to be unremarkable.  Two weeks following the 
tubal ligation she reported having pain and a discharge from 
the incision site, which was assessed as a wound infection, 
for which treatment was provided.  No further sequelae are 
shown in the medical records.

In December 1990 she complained of a vaginal discharge of 
several days in duration, which was assessed as a yeast 
infection.

In conjunction with her March 1991 separation examination she 
reported having undergone surgery for gynecological 
conditions, and the examining physician noted that she had 
fully recovered from the procedures with no sequelae.  A 
pelvic examination at that time, including a Pap test, was 
described as normal.

The service medical records show that the veteran was 
separated from service based on a psychiatric evaluation that 
revealed she had a personality disorder not otherwise 
specified, with borderline and histrionic traits, that 
rendered her incapable of service.

In November 1991 the veteran submitted her initial claim for 
VA benefits.  She claimed entitlement to service connection 
for other disorders, but she made no reference to any 
gynecological problems.

She was provided multiple VA examinations in December 1991, 
none of which revealed any evidence of a gynecological 
disorder.

The report of a June 1993 gynecological consultative 
examination conducted for VA indicates that the veteran had 
undergone a Cesarean section delivery followed by two vaginal 
births and a tubal ligation in 1990 by mini-laparotomy.  She 
reported having a very heavy and prolonged menses, pelvic 
pain, dyspareunia, post-coital bleeding, and severe 
dysmenorrhea since the tubal ligation.  She also reported 
that her symptoms had been treated one year previously with 
birth control pills, but that she continued to have pain and 
dyspareunia.  She was noted to have a history of an abnormal 
Pap smear that was treated with cryocautery.

Examination revealed poor abdominal muscle tone, tenderness 
in the lower abdomen, moderate detachment of the vaginal wall 
at the urethrovesical angle, a minimal rectocele, slight 
uterine prolapse, a somewhat enlarged and bulbous cervix, a 
tender and boggy retroverted uterus, and tenderness in the 
area of the uterosacral ligaments.  The examining 
gynecologist provided the opinion that the veteran's symptoms 
were due to adenomyosis of the uterus, for which a 
hysterectomy was recommended.

In September 1993 the veteran claimed entitlement to service 
connection for the residuals of the in-service Cesarean 
section and tubal ligation.  She reported having had problems 
since those procedures were performed.

A September 1993 VA hospital summary indicates that she 
reported having heavy and prolonged menses, pelvic pain, 
dyspareunia, and severe dysmenorrhea since 1990.  She also 
reported having been treated with birth control pills since 
1991.  She was scheduled to have a hysterectomy performed in 
September 1993, which could not be completed because she had 
a urinary tract infection.  

An October 1993 VA hospital summary shows that she reported 
having had dysmenorrhea for two years, for which she 
underwent a total hysterectomy and aspiration of a cyst on 
the right ovary.  She was noted to have a history of cervical 
dysplasia that was treated with cryosurgery in the 1980s.  A 
pathology report following the hysterectomy indicated the 
presence of squamous metaplasia and acute cervicitis, 
otherwise no abnormalities.  Squamous metaplasia is defined 
as the transformation of glandular or mucosal epithelium into 
stratified squamous epithelium.  Stedman's at 1099.

The report of a December 1993 VA gynecological examination 
indicates that the veteran's VA treatment records were 
reviewed in conjunction with the examination.  She reported 
having undergone a Cesarean section in 1985 for the delivery 
of her first child, with no complications following the 
surgery.  She also reported having extremely heavy and 
irregular menstrual periods for five-months following the 
Cesarean section, and getting pregnant five months following 
the Cesarean section.  She reported having delivered her 
second and third children by uncomplicated vaginal 
deliveries.  She stated that she underwent a tubal ligation 
in September 1990, which was also described as uncomplicated.  
She also stated that she developed an infection in the 
incision following the tubal ligation, which was treated with 
antibiotics.  She also reported having irregular and 
extremely heavy menstrual periods and dyspareunia since the 
tubal ligation, which were initially treated with birth 
control pills.

The examiner noted that the veteran had recently undergone an 
examination by the surgeon performing the hysterectomy, and 
determined that an additional pelvic examination was not 
warranted.  The examiner provided diagnoses of history of 
cervicitis and dysmenorrhea, resolved through surgery.

The veteran was provided an additional VA gynecological 
examination in April 1998 for the purpose of obtaining an 
opinion on whether the hysterectomy that was performed in 
October 1993 was related to the gynecological symptoms 
documented in the service medical records.  In conjunction 
with the examination she reported that the gynecological 
problems resulting in the hysterectomy were related to 
problems that she had experienced in service after the birth 
of her first child.  She reported having delivered three 
children, all of whom were large at birth, and that she 
delivered all three children after they were determined to be 
due.  She denied having any gynecological problems at the 
time of the examination.

The examiner was provided the veteran's service medical 
records following the examination so that he could provide an 
opinion on any etiology between the uterine dysfunction 
resulting in the hysterectomy and the in-service symptoms.  
The examiner noted that the VA treatment records indicated 
that the hysterectomy was performed due to dyspareunia and 
dysfunctional uterine bleeding that resulted in anemia.  He 
noted that her in-service gynecological history included a 
Cesarean section in 1985 with no intra-operative or post-
operative complications, a spontaneous vaginal delivery in 
July 1986 without complications, and a spontaneous vaginal 
delivery without complications in July 1989.  She also had a 
tubal ligation in September 1990 without difficulties.

The gynecologist stated that the service medical records 
failed to reveal any significant ongoing gynecological 
problems other than those related to her pregnancies.  He 
noted that no reference was made to any dysfunctional 
bleeding, pelvic pain, dyspareunia, etc.  He stated that the 
dysplasia that resulted in cryotherapy resolved with the 
treatment provided, and that the dysplasia had no impact on 
the subsequent need for a hysterectomy.  He stated that, in 
summary, based on a review of the medical records, there was 
no evidence to suggest that the gynecological treatment that 
she received in service had any impact on her need for a 
hysterectomy in 1993.

II.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

III.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for a gynecological disorder is not 
warranted.  Although the evidence shows that the veteran gave 
birth on three separate occasions and had a tubal ligation in 
service, the medical evidence does not show that she suffered 
any residuals of those procedures.

The service medical records document the treatment that she 
received in conjunction with the pregnancies and tubal 
ligation.  The Board notes that the treatment she received 
for cervical dysplasia, including a colposcopy and 
cryosurgery, occurred prior to her entrance on active duty.  
Although she reported having extremely heavy and irregular 
menstrual periods for five months following the Cesarean 
section, the medical evidence does not show that the heavy 
bleeding was considered abnormal following the pregnancy and 
the records do not indicate that any treatment was provided.  

The veteran claims that the Cesarean section and the tubal 
ligation caused the uterine dysfunction that resulted in the 
hysterectomy in 1993, but her statements are not probative 
because she is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The gynecologist in April 1998 provided the 
opinion that the uterine dysfunction was not related to any 
of the symptoms or clinical findings documented in service.  
Because this opinion was based on a review of the service 
medical records as well as the post-service VA treatment 
records, it is of high probative value.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

The veteran also claims that the uterine dysfunction began 
during service, as evidenced by irregular and heavy menstrual 
periods, and that the symptoms continued following her 
separation from service.  Although she reported having 
irregular or profuse vaginal bleeding and bleeding between 
periods in conjunction with a July 1988 pelvic examination, 
the subsequent pelvic examinations were all normal.  The 
available service medical records document the treatment that 
she received until her separation from service in March 1991, 
and they make no reference to any complaints or clinical 
findings pertaining to uterine dysfunction, although she 
received treatment for other disorders.  The physician 
conducting her separation examination stated that she had 
fully recovered from the gynecological procedures she had 
undergone and that there were no sequelae from those 
procedures.  

The veteran did not report any gynecological problems in her 
initial claim in November 1991, and such problems were not 
reported on the VA examinations conducted in December 1991.  
Her current assertion that her gynecological problems had 
their onset during service is, therefore, not credible.  See 
Evans v. West, 12 Vet. App. 22, (1998) (although the evidence 
is presumed credible for determining whether a claim is well 
grounded, that presumption no longer applies in determining 
the question of service connection).  For these reasons the 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a gynecological disorder.

The Board notes that the veteran's representative has asked 
that the Board obtain an independent medical opinion 
pertaining to a possible relationship between the October 
1993 hysterectomy and the veteran's in-service gynecological 
treatment.  The Board finds, however, that the facts of the 
case do not present a medical problem of such obscurity, 
complexity, or controversy in the medical community to 
warrant an independent medical opinion, and that such an 
opinion need not be obtained prior to determining the merits 
of the veteran's claim.  38 U.S.C.A. § 7109; 38 C.F.R. 
§ 3.328.  In this regard, the Board notes that there is no 
medical evidence that contradicts the conclusions reached by 
the VA examiner on the 1998 examination.

ORDER

The claim of entitlement to service connection for a 
gynecological disorder is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 


- 12 -




- 11 -


